Title: From James Madison to James Madison, Sr., 8 September 1783
From: Madison, James
To: Madison, James, Sr.


Hond Sir
Philada. Sepr. 8. 1783.
Mr. Jones & myself being here transacting some private business which brought us from Princeton the end of last week, I here receive[d] your letter of the 22d. ulto. The favorable turn of my Mothers state of health is a source of great satisfaction to me, and will render any delay in my sitting out for Virga. the less irksome to me. I shall return to Princeton tomorrow; my final leaving of which will depend on events, but can not now be at any very great distance. On a view of all circumstances I have judged it most prudent not to force Billey back to Va. even if could be done; and have accordingly taken measures for his final separation from me. I am persuaded his mind is too thoroughly tainted to be a fit companion for fellow slaves in Virga. The laws here do not admit of his being sold for more than 7 years. I do not expect to get near the worth of him; but cannot think of punishing him by transportation merely for coveting that liberty for which we have paid the price of so much blood, and have proclaimed so often to be the right, & worthy the pursuit, of every human being.
We have no later advices from Europe than when I wrote by Merry Walker.
